Cole, J.
1. pobeion judgment: w|at trans-embrace. The errors assigned by the appellant’s counsel are substantially two, — first, that the court erred in admitting in evidence the certified conv of ., . tne txunscrxpt from the docket of the justice of the peace who first tried the cause in Gx-eene county, Penn., from whence the judgment record comes. This transcript was embraced in the certified *187copy of the record and proceedings in the Court of Common Pleas, wherein the judgment sued upon is claimed to have been rendered. It being a part of the entire record of the court by which the judgment itself was rendered, and being duly authenticated as such, there was no error in admitting it.
2. — insuiacientjudgment: appeal court. Second, that the court erred in rendering judgment for the plaintiffs upon the evidence introduced in the cause, for that the copy of the pretended . , . . , . „ judgment is in law no judgment oí a court, but simply a memorandum by a “ Pro. The attorneys for the respective parties signed an agreement in the form of, and to be taken as, a bill of exceptions. The agreement commenced as follows: “ Be it remembered, that, in the trial of this cause in the District Court, the facts are and were as disclosed in the transcript of judgment from Pennsylvania.' (Here follows the entire transcript, including judgment as set out in statement, the return by the justice of the proceedings before him, etc., and the authentication, etc.) The defendant objected to its introduction in evidence under the pleadings, and excepted to judgment rendered by the District Court at the time, and this agreement is made of record by agreement in lieu of a bill of exceptions.”
There is nothing in the record of this case to show that we have all the evidence which was introduced before the District Court. "We need not determine whether the judgment sued upon is sufficiently formal and authoritative as a judgment, on its face, to authorize a recovery upon it. For it was held in Taylor, Shipton & Co. v. Runyan & Brown (3 Iowa, 474; S. C., 9 id. 522), that, if it was proved on the trial, that, by the law, practice and usage of the State from whence the transcript came, it was entitled to the faith and credit of a judgment, we should feel bound to give it the same force and effect. *188See also Greason v. Davis, 9 Iowa, 219. Now, beyond controversy, tbe judgment in this case is more formal than in the case just quoted from. If such evidence was introduced in the court below — and we have nothing to show us that it was not — then the judgment was unquestionably correct. Whether it would be correct without such evidence we should not determine, for such question is not before us. Error must be affirmatively shown. Every reasonable presumption, in favor of the correctness of the action of the court below, may be indulged in by an appellate court to support the judgment appealed from.
Affirmed.